ALLOWANCE
Claims 1-9 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a LED strip light conversion system comprising adjustable installation clip members each having: a) an L-shaped slide plate with a hook or lip structure that extends upward in a perpendicular fashion up from a bottom portion of the L-shaped slide plate; and b) a clip structure that is slidably coupled to the bottom portion of the L-shaped slide plate, each clip structure having: 1) a back plate that extends upward in a perpendicular fashion up from a base portion the clip structure and substantially parallel with the hook or lip structure; and 2) an spring arm that extend upward from the base portion of the clip structure and is capable of being displaced away from the back plate structure to sandwiched a portion of an elongated edge of an strip light housing there between with respect to claim 1; and 
A LED strip light conversion system comprising adjustable installation clip members each having:  a) an L-shaped slide plate with a hook or lip structure that extends upward in a perpendicular fashion up from a bottom portion of the L-shaped slide plate; and b) a clip structure that is slidably coupled to the bottom portion of the L-shaped slide plate, each clip structure having: 1) a back plate that extends upward in a perpendicular fashion up from a base portion the clip structure and substantially parallel with the hook or lip structure; and 2) an spring arm that extend upward from the base portion of the clip structure and is capable of being displaced away from the back plate structure, wherein at least two adjustable installation clip members are attached to a first elongated edge of a strip light housing with a portion of the first elongated edge sandwiched between the back plate and the spring arm and the hook or lip claim 6 as specifically called for in the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schubert et al. (US 2017/0045209), Pahl (US 6,045,241), Merko (US 5,353,211), Phelan (US 4,638,970), Wolar (US 2,916,250), Schramm (US 2,304,480) disclose a similar clip member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENG SONG/Primary Examiner, Art Unit 2875